Mr. Justice Brown delivered the opinion of the court. The counsel for the appellant in this case, Alvina Kasey, in an able and ingenious argument, first address themselves to the proposition that Annie J. Straw is ineligible to take the fund which is the proceeds of the benefit certificate involved, and is now in the hands of the court. They then proceed, having, as they claim, disposed of the pretentions of Annie J. Straw, to inquire whether Alvina Kasey should not be held entitled to it. But we think the proper consideration of this case requires a reversal of this order of discussion. The fund has been paid into court by the Boyal League in accordance with an order based on the prayer of its bill. Whether the interpleading proceedings proceeded in the most artificial manner according to the formerly recognized rule of equity practice and procedure, may be doubted; but no question was made of this, and indeed we regard the preface to the stipulated statement of facts to have been intended to provide that the answers of the respective parties to the bill of interpleader should be considered and taken as their affirmative pleadings or bills demanding against the other claimants, as defendants, the fund in question. Alvina Kasey’s answer, then, was in essence her bill against the Boyal League, Annie J. Straw and Cynthia A. Kasey. The essential findings of the decree, so far as she was concerned, except the preliminary ones about the issuance of the certificate, were only that Frank J. Kasey was lawfully married to her on January 21, 1906, that they lived together as husband and wife until the death of Frank J. Kasey on December 5, 1906, that she as his widow survives him, that she was made a party to the bill of interpleader, that she answered the bill, claiming the money involved, that the by-laws of the Boyal League provided a method of changing the designated beneficiary, and that she was never designated by Frank J. Kasey as a beneficiary and has no right to the fund. The ordering part of the decree which affects her, is “that Alvina Kasey is not entitled to said benefit fund or any portion thereof,” “and that the defendant Alvina Kasey take nothing by this suit.” In other words., the situation made by the decree is tantamount to a dismissal of an original bill by her for want of equity, and relief against other persons granted to a defendant in that bill who had filed a cross-bill. Each answer to the bill of interpleader was equivalent not only to an original bill, but also to an answer to bills of the other defendants and a cross-bill in behalf of the defendant who signed it. Alvina Kasey having been thus dismissed out of court has appealed. Manifestly, the only question with which she is concerned is whether her claim was properly disposed of by the decree. If it was, she has no longer any interest in the fund or the litigation. If between the other claimants to the fund, or between any one of them and the original party who asked for an order of interpleader, there was error committed by the decree, it was error immaterial to her. If the fund should have been given to her, she has just cause of complaint; if not, it is no concern of her’s to whom the court below decreed it as between the other claimants, and in the absence of any appeal or cross-error by any one of the other parties, no concern of this court. Such being our view, the question before us is whether the benefit certificate in question can be held payable to “Alvina Kasey, wife,” when by its terms it is payable to “Annie J. Kasey, wife.” Counsel for Alvina Kasey insist that it can and should be so held because the word “wife” must be considered the essential and abiding part of «the certificate, which is to speak as at the time of the death of the member. The name, they say, should be considered as the' mere designative description, which may and should be held of lesser and uncontrolling importance. That this is so, they claim, is shown by inference from the intentions which can be gathered from the object and purposes of the League as shown by its certificate of incorporation and the changes made in. its objects after its institution, by its constitution and laws, and by the order in which the allowed beneficiaries are enumerated, and also by the form of the application of Frank J. Kasey for the privileges of membership, and the order in which he therein placed the words. The certificate is payable to “Annie J. Kasey, wife;” the application, however, orders the benefit paid to “wife, Annie J; Kasey;” and counsel argue “Annie J. Kasey” is “in apposition to ‘wife’ ”—the relation being the essential thing, and the use of the words “Annie J. Kasey” being merely a description of that relation. This is confirmed, they say, by the fact that the laws of the state and of the order which allow and indeed prefer the actual wife or widow as a beneficiary, do not allow a divorced wife who is not dependent (that being the status of “Annie J. Straw” formerly “Kasey”) at the time of the death of the member— when the certificate speaks—to be such a beneficiary. The argument is well and strongly put, but it does not convince us. If the name were a mistake, if there had been no such person as Annie J. Kasey occupying the relation of wife to Frank J. Kasey when the certificate was applied for and issued, or even had the deceased after the divorce shown in any manner an intention or wish to change the provision and alter the beneficiary, the question would have been different. But his intention to name as his beneficiary not merely his “wife,” but the particular person who was his wife at the time he made the application, and to order the benefit paid to “Annie J. Kasey, wife,” seems clear; and the facts that the divorce was for his fault, that he had an infant daughter whom he allowed his divorced wife to support entirely after four months from the divorce, never contributing anything to the support of either mother or daughter after that time, but, as it would appear, retaining his membership in the Order, although his former wife, for whose benefit the certificate was issued, had possession of it (for although the stipulation only admits that at the time of making it Annie J. Straw had possession of it, there is no suggestion that this possession did not date from before the divorce), would seem to ns to point strongly to the inference that he preferred to leave this fund for the benefit at least indirectly of the child for whom he was responsible, than to his second wife, whom it was easy to have made the beneficiary had he been so disposed. Whether, however, this be so or not, and whether he could, by any intention, action or want of action of his, have enabled Annie J. Straw to remain a beneficiary after she had ceased to be of any one of the classes from which beneficiaries could be named, are really immaterial questions, when the issue is whether Alvina Kasey is such beneficiary. If she be not, she cannot take this fund, and the decree as to her is correct, and it is not necessary to discuss the conflict of authority as to whether the validity of the original designation of the beneficiary as Annie J. Kasey, now Straw, resulted in its continuing valid after the divorce. We may, in such case, assume that the doctrine of Tyler v. Odd Fellows, etc., 145 Mass. 134, is correct, and that it is adopted in this state by the decision and opinion in Murphy v. Nowak, 223 Ill. 311, “that a person cannot take as beneficiary unless he falls within one of the designated classes at the time of the death of the member,” without its affecting the proper disposition of the case at bar. We think that Alvina Kasey was not the beneficiary at any time; that the court below rightly so held, and that she could take nothing by her claim on the funds set forth in her answer to the bill of interpleader, nor by her appeal here. As before noted, it is our opinion that this disposes of the contentions in which she had any interest, and that it is not necessary to pass on the assignments of error on the decree, which simply question the correctness of the findings concerning the right of Annie J. Straw to support from her former husband at the time of his death, or her right to dispose of the fund in question, or the right of Cynthia A. Kasey to the same. If those findings are erroneous, the errors do not concern appellant. It may, however, be more satisfactory to the parties if we briefly state our view of them. Assuming that Annie J. Straw, as counsel claim, withdrew herself from the class of possible beneficiaries when she procured the divorce, and that she was not entitled to receive the- fund, and that the doctrine of Tyler v. Odd Fellows Assn., 145 Mass. 134, and Order of Kailway Conductors v. Foster, 55 Mo. App. 186, goes to the full extent claimed by appellant and that it was adopted in Murphy v. Nowak, 223 Ill. 301, we do not think that Cynthia A. Kasey’s right to this fund thereby falls. It is true that the court below by its findings appears to rest the adjudication of the fund to Cynthia A. Kasey on the assignment of it to her by Annie J. Straw, but the ordering portion of the decree makes no mention of the capacity in which Cynthia A. Kasey is entitled to the fund; and, as we have indicated, our opinion is that in the absence of any appeal or cross errors or objection of any kind from Cynthia A. Kasey, she is entitled to an affirmance of the decree, whatever error immaterial to the appellant is found therein in its findings or in its reasons given for the ordering portion. Assuming that neither Alvina Kasey nor Annie J. Straw was entitled to the fund at the time of Frank J. Kasey’s decease, we think Cynthia A. Kasey was. The certificate was made payable to Annie J. Kasey when she was not only the wife, but, as his wife, a dependent of Frank J. Kasey. There is no doubt that if she had remained a dependent she would have been an eligible beneficiary at the time of Frank J. Kasey’s death. The court found that she was entitled to support from him at the time of his death, and presumably meant to imply that this made her a “dependent. ’ ’ But assume that she was not, that the stipulation of facts foreclosed the hypothesis that she was, and that the laws of the order that “no benefit shall be payable to any person upon the ground of dependency alone unless the dependency exists at the time of the member’s death,” is conclusive against her right to take as a dependent—what then becomes of the fund? The immediately succeeding words in the laws of the order seem to us to furnish the answer: “If at the time” (of the member’s death) “the dependency has ceased, then such benefit shall be paid to the heirs of the member. ’ ’ Annie J. Straw at the time of her designation under the name of Annie J. Kasey, was a dependent of the member; she ceased to be so before his death; the benefit should therefore be “paid to the heir of such member.” Cynthia A. Kasey is the daughter and only heir of the member. Gauch v. St. Louis Mutual Life Ins. Co., 88 Ill. 251. She belongs to a class eligible as beneficiaries. There is no reason why the fund should not be paid to her. It is by analogy certainly in accordance with the law of the state that it should he. Knights of Honor v. Menkhausen, 209 Ill. 277; Baldwin v. Begley, 185 Ill. 180; Alexander v. Parker, 144 Ill. 355; Palmer v. Welch, 132 Ill. 141. We think that justice has been done, that probably the intention of the deceased has been carried out, and that at all events there is no error in the decree of which appellant can complain. It is accordingly affirmed. Affirmed.